t c no united_states tax_court federal_home_loan_mortgage_corporation petitioner v commissioner of internal revenue respondent docket nos filed date p was originally exempt from federal income_taxation however on date p became subject_to taxation under the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_709 p adopted the accrual_method of accounting for its first taxable_year commencing date before that date p acquired certain mortgages that were in default interest accrued on each of those mortgages from the date_of_acquisition up to date at various points after date p foreclosed the mortgages on the underlying real_estate in computing its gain_or_loss from the foreclosures p increased its regular adjusted cost_basis in the mortgages for unpaid interest that had accrued before date r argues that p is not entitled to increase its regular adjusted cost_basis on account of interest which accrued before date held sec_166 i r c provides a deduction for bad_debts sec_1_166-6 income_tax regs provides accrued interest may be included as part of the deduction allowable under this paragraph but only if it has previously been returned as income p’s accrued interest which was accrued when p was tax exempt and not required to file income_tax returns was not returned as income within the meaning of sec_1_166-6 income_tax regs and p is not entitled to increase its regular adjusted cost_basis for these amounts robert a rudnick stephen j marzen james f warren and neil h koslowe for petitioner gary d kallevang for respondent opinion ruwe judge respondent determined deficiencies in petitioner’s federal income taxes in docket no for and as follows year deficiency dollar_figure big_number petitioner claims overpayments of dollar_figure for and dollar_figure for respondent determined deficiencies in petitioner’s federal income taxes in docket no for and as follows year deficiency dollar_figure big_number big_number big_number petitioner claims overpayments of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner and respondent filed cross-motions for partial summary_judgment under rule on the issue of whether for purposes of claiming a bad_debt deduction under sec_166 petitioner is entitled to increase its regular adjusted cost_basis in certain mortgages acquired before date for unpaid interest which accrued during the period that petitioner was tax exempt background the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner’s principal office was located in mclean virginia at all relevant times petitioner was a corporation managed by a board_of directors 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years in issue petitioner was chartered by congress on date by the emergency home financing act of publaw_91_351 title iii federal_home_loan_mortgage_corporation act 84_stat_450 petitioner was originally exempt from federal income_taxation however congress repealed petitioner’s federal_income_tax exemption status in the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_709 pursuant to this act petitioner became subject_to federal income_taxation effective date petitioner held mortgages in its retained mortgage portfolio or as collateral for issuances of collateralized mortgage obligations cmos in other cases petitioner as guarantor of participation certificates pcs it issued would reacquire mortgages placed in a pc pool that became delinquent petitioner routinely acquired real_estate by foreclosure when mortgages that it owned became delinquent in some cases mortgages that petitioner held and had never sold became delinquent in a number of cases the ownership of mortgages which were in default was transferred to petitioner before date 2pcs are securities representing beneficial_ownership of the principal and interest payments on a pool of mortgages 3regardless of the manner in which petitioner acquired the delinquent mortgages all real_estate that petitioner acquired through foreclosure of delinquent mortgages is known as real_estate owned at various points in the taxable years and petitioner foreclosed on these mortgages and obtained freehold title to the underlying real_estate petitioner was required to demonstrate its gain_or_loss on the foreclosures for the taxable years through petitioner consistently accrued into income stated_interest on all single- family mortgages that it owned whether or not that interest was received if such a mortgage was or became delinquent petitioner nonetheless continued to accrue the interest through the date of foreclosure petitioner accrued into income_interest from the date_of_acquisition through the date of foreclosure in respect of all mortgages acquired before date that were subject_to foreclosure after that date as part of the legislation in which petitioner became subject_to federal income_taxation congress enacted transition_rules for determining petitioner’s adjusted_basis in assets that it held on date those rules are contained in defra sec_177 98_stat_711 which provides adjusted_basis of assets -- a in general --except as otherwise provided in subparagraph b the adjusted_basis of any asset of the federal_home_loan_mortgage_corporation held on date shall-- 4petitioner’s treatment of interest accrued after date is not in dispute i for purposes of determining any loss be equal to the lesser_of the adjusted_basis of such asset or the fair_market_value of such asset as of such date and ii for purposes of determining any gain be equal to the higher of the adjusted_basis of such asset or the fair_market_value of such asset as of such date adjusted_basis --for purposes of this subsection the adjusted_basis of any asset shall be determined under part ii of subchapter_o of the internal_revenue_code of in computing the gain_or_loss from its foreclosure sales petitioner determined its adjusted_basis pursuant to defra sec_177 for mortgages acquired before and held on date in determining its adjusted_basis under these transition_rules petitioner included in its regular adjusted cost_basis the amounts of unpaid interest which it had accrued from the date_of_acquisition of each mortgage to the date of foreclosure on the underlying real_estate these amounts of accrued interest included certain interest which had accrued before date petitioner used its regular adjusted cost_basis in determining the amount of any gain realized or loss incurred on the foreclosure of real_estate securing mortgages that petitioner owned on date during the taxable_year petitioner foreclosed on big_number mortgages which it had held on date and petitioner included in its adjusted cost_basis dollar_figure of unpaid interest accrued as of date during the taxable_year petitioner foreclosed on mortgages held on date and it included in its adjusted cost_basis dollar_figure of unpaid interest accrued as of date discussion the parties filed cross-motions for partial summary_judgment on the question of whether for purposes of claiming a bad_debt deduction under sec_166 petitioner is entitled to increase its regular adjusted cost_basis in certain mortgages acquired before date for unpaid interest which accrued before date when it was tax exempt summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 116_tc_73 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a fpl group inc v commissioner supra pincite a decision will be rendered on a motion for partial summary_judgment if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 118_tc_226 the moving party has the burden of proving that no genuine issue of material fact exists and the moving party is entitled to judgment as a matter of law 119_tc_157 sec_166 allows a deduction for bad_debts the basis for determining the amount of the deduction for any bad_debt is the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property sec_166 sec_1_166-6 income_tax regs provides specific rules for bad_debts which are attributable to mortgaged or pledged property sec_1_166-6 income_tax regs provides a deficiency deductible as bad debts-- principal_amount if mortgaged or pledged property is lawfully sold whether to the creditor or another purchaser for less than the amount of the debt and the portion of the indebtedness remaining unsatisfied sec_166 provides sec_166 general_rule -- wholly worthless debts --there shall be allowed as a deduction any debt which becomes worthless within the taxable_year partially worthless debts --when satisfied that a debt is recoverable only in part the secretary may allow such debt in an amount not in excess of the part charged off within the taxable_year as a deduction sec_166 then provides sec_166 amount of deduction --for purposes of subsection a the basis for determining the amount of the deduction for any bad_debt shall be the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property after the sale is wholly or partially uncollectible the mortgagee or pledgee may deduct such amount under sec_166 to the extent that it constitutes capital or represents an item the income from which has been returned by him as a bad_debt for the taxable_year in which it becomes wholly worthless or is charged off as partially worthless see sec_1_166-3 accrued interest accrued interest may be included as part of the deduction allowable under this paragraph but only if it has previously been returned as income b realization of gain or loss-- determination of amount if in the case of a sale described in paragraph a of this section the creditor buys in the mortgaged or pledged property loss or gain is also realized measured by the difference between the amount of those obligations of the debtor which are applied to the purchase or bid price of the property to the extent that such obligations constitute capital or represent an item the income from which has been returned by the creditor and the fair_market_value of the property fair_market_value defined the fair_market_value of the property for this purpose shall in the absence of clear_and_convincing proof to the contrary be presumed to be the amount for which it is bid in by the taxpayer petitioner argues that it is entitled to increase its regular adjusted cost_basis in its mortgages to account for unpaid interest which accrued during the period in which it was tax exempt respondent argues that sec_1_166-6 income_tax regs requires as a condition_precedent to such a basis increase that petitioner returned as income ie reported as taxable_income its accrued interest since petitioner was tax exempt when the interest at issue accrued respondent contends that petitioner has not met the requirements for deductibility under sec_1_166-6 income_tax regs we agree with respondent sec_1_166-6 income_tax regs allows a bad_debt deduction on account of accrued interest only if that accrued interest has previously been returned as income we construe this language to require the accrued but unpaid interest to have previously been reported by the taxpayer as taxable_income on a federal_income_tax return this is in our view consistent with the purpose of providing a bad_debt deduction which is to account for the taxpayer’s unrecovered cost or capital_investment and amounts reported as income but ultimately not collected because they became worthless 462_f2d_751 3d cir we 7see also 39_bta_739 affd in part on this issue revd in part on different grounds 113_f2d_347 9th cir a case involving a claimed bad_debt deduction for accrued tax-exempt_interest wherein the board_of_tax_appeals observed petitioner insists that the deduction should be allowed in the instant case notwithstanding the rule above referred to for the reason that the amount in controversy was accrued by petitioner on its books and it is argued thus passed through the tax mill we can not agree with this argument so far as concerns tax_liability a taxpayer on an accrual basis who accrues an income item on his books but does not include the amount in taxable_income is in no different position than the taxpayer on a cash_basis who does not include a similar item in income because it has not been received to allow the deduction in either of such events would result in reducing the amount of the taxable_income received or accrued from other sources by an amount representing not a loss of capital or of cannot construe the language in the regulation to include interest which the taxpayer has accrued for financial purposes but has not taken into account for tax purposes in cases interpreting the statutory requirements for allowance of a bad_debt deduction for accrued but unpaid interest the board_of_tax_appeals construed the provision of a deduction for debts ascertained to be worthless and charged off within the taxable_year which appeared in prior versions of sec_166 to include a requirement that the item be previously charged on see eg collin v commissioner 1_bta_305 the board_of_tax_appeals determined that for interest to be charged on for purposes of a bad_debt deduction it must have been accrued as income it must have been returned as income for taxation and a tax must have been paid thereon see eg id pincite thus interest which had accrued but which remained unpaid could not be the subject of a bad_debt deduction since the taxpayer was on the cash_receipts_and_disbursements_method of accounting see id further an accrual basis taxpayer that had accrued tax-exempt_bond interest on its books but did not report actual income but merely a loss of anticipated earnings see also 17_bta_643 8the statute under construction in collin v commissioner 1_bta_305 was sec_214 of the revenue act of ch 40_stat_1067 such interest for tax purposes could not claim a bad_debt deduction for the accrued interest see 39_bta_739 affd in part on this issue revd in part on different grounds 113_f2d_347 9th cir we believe these same principles apply for purposes of applying sec_1_166-6 income_tax regs indeed sec_1_166-6 income_tax regs appears to have incorporated the principles articulated in this prior caselaw accordingly we hold that the language returned as income as used in sec_1_166-6 income_tax regs refers to interest that has been properly accrued for tax purposes and has been reported as taxable_income on a return it follows from our interpretation of sec_1_166-6 income_tax regs and the precedents cited above that petitioner cannot claim a bad_debt deduction for interest which accrued during a period in which petitioner was tax exempt which it did not report as taxable_income and on which it was not subject_to tax petitioner argues that the regulation is inapplicable to its situation because it adopted the accrual_method of accounting for 9petitioner does not allege that it filed a return in which it reported its accrued interest as taxable_income for the periods before date the argument that petitioner makes is that consistency in accounting requires it to increase its regular adjusted cost_basis in its mortgages for the interest that accrued on those mortgages before date its first taxable_year commencing date and that thereafter it consistently accounted for its accrued interest from the date of the acquisition of the mortgages until the foreclosures on the underlying real_estate petitioner argues it is long established law that when an entity becomes taxable for the first time its adjusted cost_basis in its assets as of the date on which it becomes subject_to federal_income_tax must be determined by reference to events that occurred during the pre- taxable_period using consistently the tax_accounting method adopted by the taxpayer we might agree that petitioner’s argument is correct in certain specific circumstances however we cannot agree that petitioner’s supposition merits recognition as a rule_of general application in the instant cases we are dealing with a regulatory provision which requires that accrued but unpaid interest be returned as income as a condition_precedent to the inclusion of that interest amount in the taxpayer’s regular adjusted cost_basis petitioner has not returned its accrued interest as income for taxable years before date it does not meet the requirement stated in sec_1_166-6 10see eg sec_1016 providing an adjustment for previously tax-exempt individuals or organizations for exhaustion wear_and_tear obsolescence amortization and depletion to the extent sustained for any period in which such individuals or organizations were not subject_to taxation fed home loan mortgage corp v commissioner 121_tc_128 date sec_1_166-6 income_tax regs provides no comparable adjustment to regular adjusted cost_basis for interest which accrued during a period in which a taxpayer was tax exempt_income tax regs and any general theory of consistent accountancy does not assist petitioner petitioner’s position disregards the fact that it was tax exempt for periods before date and any interest which might have been accrued on its books_and_records did not accrue as taxable_income petitioner was not required to file an income_tax return for years before see sec_6011 sec_6012 sec_6072 thus petitioner’s interest accruals for the periods before date could not have been returned as income petitioner cites no authority which supports its contention that previously tax-exempt taxpayers which become taxable must as a general_rule adjust their regular adjusted cost_basis upward to account for items of interest that would have been accrued as taxable_income if those taxpayers had previously been taxable nothing in sec_166 the regulations interpreting that section or more specifically the transition_rules of defra sec_177 supports petitioner’s position petitioner relies upon revrul_55_437 1955_2_cb_548 and argues that under this ruling adjustments to basis must be made as if the taxpayer in fact had been subject_to tax and that these adjustments must be made according to the accounting_method that the taxpayer adopts in its first taxable_year we do not read revrul_55_437 supra this broadly in revrul_55_437 supra a building and loan association became subject_to federal income_taxation on date having been previously tax exempt for its first taxable_year beginning after date the association adopted the accrual_method of accounting as of date the association had outstanding balances of installment accounts_receivable of 500x dollars of which 200x dollars represented unrealized profit with respect to such contracts revrul_55_ c b pincite states the only election of accounting_method binding upon the association is that made in the return filed by it for its first taxable_year beginning after date accordingly if the association selects the accrual_method of accounting in the return for its first taxable_year beginning after date the 200x dollars of unrealized profit received in such and subsequent taxable years under the installment contracts which were entered into in taxable years beginning prior to date would not constitute taxable_income insofar as the right to receive such installment payments accrued during a taxable_year in which the association was exempt from federal income_taxation however if the taxpayer selects the cash or installment_method of accounting in such return the payments received to the extent of the previously unrealized profits included therein would constitute taxable_income in the year received revrul_55_437 supra does not support petitioner’s position with respect to its pre-1985 interest accruals revrul_55_437 supra deals with the timing of income_recognition the revenue_ruling has nothing to do with the determination of basis for purposes of a foreclosure-related bad_debt deduction and clearly does not purport to replace the long standing rules concerning bad_debt deductionsdollar_figure petitioner also relies on certain statements that the court_of_appeals for the fifth circuit made in 143_f2d_712 5th cir affg 2_tc_347 in w l moody cotton co the taxpayer kept its books and filed its federal_income_tax returns on a cash receipt and disbursements basis however from through it accrued and reported as gross_income in its returns for those years interest on certain collateralized accounts and notes receivable in it charged off on its books of account and deducted in its income_tax return the interest that it previously accrued and reported this court upheld the commissioner’s disallowance of the taxpayer’s deduction for its accrued but unpaid interest the court_of_appeals for the fifth circuit affirmed stating 11petitioner also relies upon revrul_55_434 1955_2_cb_538 which it claims further confirms the importance of consistent application of code sec_166 to transactions straddling an entity’s change in tax status revrul_55_434 supra did not involve how to determine gain_or_loss upon foreclosure of a mortgage rather it involved how to determine basis in real_property previously acquired in a foreclosure that occurred when the taxpayer was tax exempt the revenue_ruling applied sec_39 k -3 regs which provided that the unadjusted_basis of property acquired upon foreclosure is the fair_market_value of the property at the date of the acquisition of the property see sec_1_166-6 income_tax regs which provides a similar rule the facts and legal question involved in that revenue_ruling are distinguishable and petitioner’s reliance on that revenue_ruling is misplaced a taxpayer on the cash_basis is on that basis uniformly as to both receipts and deductions and he cannot be permitted any irregular and sporadic variation from that basis the accruing and returning as income of the interest therefore in the earlier years before it was actually received was not in accordance with petitioner’s system of accounting a charging of it on interest is charged on under the regulations and the decisions when the taxpayer is on a cash_basis only when it is actually received it is charged on when the taxpayer is on an accrual basis only when it is properly accrued the conditions for a bad_debt charge-off not being met here the claim for it was properly disallowed id pincite petitioner relies on these statements and contends that the court’s decision in w l moody cotton co explicitly holds that a taxpayer’s method of tax_accounting must be consistently applied for basis purposes we might agree with petitioner’s contention that w l moody cotton co requires consistency in accounting for items of income and deduction however we cannot agree that w l moody cotton co supports increasing petitioner’s regular adjusted cost_basis for interest accrued when petitioner was tax exempt nothing in w l moody cotton co supports that position indeed the statements petitioner relies on were made in the context of a broader discussion by the court_of_appeals of the requirement that interest be properly charged on before it be allowed as a bad_debt deduction as to the first question the deduction for loss of interest as a bad_debt_loss art k of regulation provides in part worthless debts arising from unpaid wages salaries rents and similar items of taxable_income will not be allowed as a deduction unless the income such items represent has been included in the return of income for the year for which the deduction as a bad_debt is sought to be made or for a previous year and it is settled law that interest cannot be charged off as a bad_debt unless it has first been charged on petitioner concedes that this is so but argues that since it did in earlier years accrue the interest and return it as income this fully satisfied the regulation and the decisions it insists that the view of the commissioner and the tax_court that since taxpayer was not on the accrual but on the cash_basis there was no improper accruing of interest adds to the law a provision which it does not contain in effect that for an interest item to be charged off as a bad_debt it must have been properly charged on agreement with petitioner’s contention would be to throw out of the window petitioner’s entire system of tax_accounting leaving to the varying caprices and whims of the taxpayer whether or not particular items should be deferred advanced or returned id we cannot agree that w l moody cotton co supports petitioner’s position and indeed it is contrary to that position to the extent it holds that interest must first be properly included in a return for tax purposes before it can be deductible as a bad_debt accounting methods are determinative of when an item_of_income or deduction must be recognized but are not determinative of whether the item meets the substantive requirements for being an item_of_income or deduction petitioner properly accounted for its interest_income using the accrual_method of accounting under this method_of_accounting unpaid interest which accrued before date was properly assigned to that period however since petitioner was tax exempt during this period it realized no tax consequences from its accrued interest petitioner’s accrued interest was not taxable_income it was not returned as income and petitioner was not subject_to tax on account of the accrued interest it follows that under sec_1_166-6 income_tax regs petitioner may not increase its regular adjusted cost_basis on account of interest which accrued when it was tax exempt an appropriate order will be issued
